                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   WILD FISH CONSERVANCY,                                   CASE NO. C17-1708-JCC
10                              Plaintiff,                    CONSENT DECREE
11          v.

12   COOKE AQUACULTURE PACIFIC LLC,

13                              Defendant.
14

15   I.     STIPULATION

16          Plaintiff Wild Fish Conservancy (“Conservancy”) issued notice of intent to sue letters

17   dated August 24, 2017 and September 6, 2017 and filed a complaint on November 13, 2017

18   under section 505 of the Clean Water Act (“CWA”), 33 U.S.C. § 1365, alleging that Defendant

19   Cooke Aquaculture Pacific, LLC (“Cooke”) is in violation of certain terms and conditions of the

20   National Pollutant Discharge Elimination System (“NPDES”) permits issued for Cooke’s

21   Atlantic salmon net pens in Puget Sound.

22          The Conservancy’s complaint seeks declaratory and injunctive relief, the imposition of

23   civil penalties, and an award of litigation expenses, including attorney and expert fees.

24          Cooke and the Conservancy (collectively, the “Parties”) stipulate that the Court has

25   jurisdiction over the Parties and the subject matter of this action under section 505(a) of the

26   CWA, 33 U.S.C. § 1365(a).


     CONSENT DECREE
     C17-1708-JCC
     PAGE - 1
 1          The Parties agree that settlement of this matter is in the best interest of the Parties and the

 2   public and that entry of this Consent Decree without additional litigation is the most appropriate

 3   means of resolving this action.

 4          The Parties stipulate to the entry of this Consent Decree without trial, adjudication, or

 5   admission of any issues of fact or law regarding the claims and allegations set forth in

 6   Conservancy’s notice of intent to sue letters and complaint.

 7          The signatories for the Parties certify that they are authorized by the party they represent

 8   to enter into these Stipulations and Consent Decree.
 9
      WILD FISH CONSERVANCY                               COOKE AQUACULTURE PACIFIC, LLC
10

11
      By: s/ Kurt Beardslee                               By: s/ Rod Gould
12    Kurt Beardslee, Executive Director                  Rod Gould, Chief Legal Officer

13
      KAMPMEIER & KNUTSEN, PLLC                           NORTHWEST RESOURCE LAW, PLLC
14

15
      By: s/ Brian A. Knutsen                             By: s/ Douglas J. Steding
16    Brian A. Knutsen, WSBA No. 38806                    Douglas J. Steding, WSBA No. 37020
      Attorney for Wild Fish Conservancy                  Attorney for Cooke Aquaculture Pacific, LLC
17

18   II.    ORDER

19          This matter comes before the Court on the foregoing stipulations of the Parties and the

20   Parties’ joint motion for entry of consent decree (Dkt. No. 124). The United States does not

21   oppose entry of the consent decree. (See Dkt. No. 125.) Having considered the stipulations above

22   and the terms and conditions set forth below, the Court hereby ORDERS, ADJUDGES, and

23   DECREES as follows:

24          1.      This Court has jurisdiction over the Parties and the subject matter of this action

25   pursuant to section 505(a) of the CWA, 33 U.S.C. § 1365(a).

26


     CONSENT DECREE
     C17-1708-JCC
     PAGE - 2
 1           2.       This Consent Decree shall inure to the benefit of, and be binding upon, the Parties

 2   and their successors, assigns, officials, agents, representatives, officers, directors, and employees.

 3   Changes in the organizational form or status of a party shall have no effect on the binding nature

 4   of this Consent Decree or its applicability.

 5   3.      This Consent Decree and any injunctive relief ordered within applies solely to Cooke’s

 6   operation and oversight of the following Atlantic salmon net pen facilities (collectively, the

 7   “Facilities”):

 8                    a.     Cypress Island Site 1, located in Deepwater Bay of Cypress Island, Skagit
 9   County, Washington, and subject to NPDES Permit No. WA-003156-9;
10                    b.     Cypress Island Site 3, located in Deepwater Bay of Cypress Island, Skagit
11   County, Washington, and subject to NPDES Permit No. WA-003158-5;
12                    c.     Hope Island, located in Skagit Bay north of Hope Island, Skagit County,
13   Washington, and subject to NPDES Permit No. WA0031593;
14                    d.     Orchard Rocks, located in Rich Passage south of Bainbridge Island, Kitsap
15   County, Washington, and subject to NPDES Permit No. WA0031542;
16                    e.     Fort Ward, located in Rich Passage south of Bainbridge Island, Kitsap
17   County, Washington, and subject to NPDES Permit No. WA0031534;
18                    f.     Clam Bay, located in Clam Bay near Manchester Research Station, Kitsap

19   County, Washington, and subject to NPDES Permit No. WA0031526; and

20                    g.     Port Angeles, located near the City of Port Angeles, Clallam County,

21   Washington, and subject to NPDES Permit No. WA004089-4.

22           4.       This Consent Decree is a full and complete settlement and release of all claims

23   alleged in Conservancy’s notice of intent to sue letters and complaint and all other claims known

24   or unknown existing as of the date of entry of this Consent Decree, related to discharges of

25   pollutants made under the NPDES permits identified above, including prior iterations of those

26   NPDES permits (collectively, the “Permits”) that could be asserted under the CWA against


     CONSENT DECREE
     C17-1708-JCC
     PAGE - 3
 1   Cooke, its officers, directors, employees, shareholder, consultants, contractors, or agents. This

 2   Consent Decree is also a full and complete settlement and release of all claims alleged in

 3   Conservancy’s notice of intent to sue letters and complaint and all other claims known or

 4   unknown existing as of the date of entry of this Consent Decree, related to discharges of

 5   pollutants from the former net pen facility Cypress Island Site 2, located in Deepwater Bay of

 6   Cypress Island, Skagit County, Washington, and that was subject to NPDES Permit No. WA-

 7   003157-7 that could be asserted under the CWA against Cooke, its officers, directors,

 8   employees, shareholder, consultants, contractors, or agents. These claims are released and
 9   dismissed with prejudice.
10          5.      This Consent Decree is a settlement of disputed facts and law. It is not an
11   admission or adjudication regarding any allegations by Conservancy in this case or of any fact or
12   conclusion of law related to those allegations.
13          6.      Cooke agrees to the following terms and conditions in full and complete
14   satisfaction of all the claims covered by this Consent Decree:
15                  a.      Cooke shall fully comply with the Permits or any successor NPDES
16   permit authorizing discharges of pollutants from the Facilities;
17                  b.      Before Cooke restocks any of its Facilities with salmonids, it shall have
18   conducted load analyses using numerical modeling for such Facility to be restocked, including

19   the mooring system and the main cage systems, to evaluate whether the various components are

20   suitable for the environmental conditions at the individual site. These studies shall use data on

21   environmental conditions that are consistent with the Norwegian aquaculture standard NS 9415.

22   Cooke shall provide the Conservancy a copy of the report generated for each such load analyses

23   within fourteen (14) days of completion of each such report;

24                  c.      Before Cooke restocks any of its Facilities with salmonids, it shall have

25   completed any upgrades, modifications, and/or replacements determined to be necessary to meet

26   applicable safety standards through the load analyses described in the preceding sub-paragraph.


     CONSENT DECREE
     C17-1708-JCC
     PAGE - 4
 1   Cooke shall notify the Conservancy of Cooke’s completion of these efforts within fourteen (14)

 2   days of completion of all upgrades, modifications and/or replacements conducted at a Facility;

 3                  d.     Upon entry of this Consent Decree, Cooke shall generate records for each

 4   inspection of all or part of a mooring system or main cage system at the Facilities conducted

 5   under the requirements of the Permits and Cooke shall maintain such records for a minimum of

 6   three (3) years;

 7                  e.     Upon entry of this Consent Decree and for a period of three (3) years,

 8   Cooke shall, no later than forty-five (45) days following each calendar quarter, send via e-mail to
 9   the Conservancy copies of any correspondence that Cooke has transmitted to the Washington
10   Department of Ecology during the previous calendar quarter that is a required submittal under
11   the Permits;
12           7.     In lieu of a penalty, Cooke shall make payments totaling one million, one hundred
13   and fifty thousand dollars ($1,150,000.00) to the Rose Foundation for Communities and the
14   Environment for projects to improve the water quality and/or aquatic habitat of Puget Sound.
15   Such payments shall be made by checks payable and mailed to Rose Foundation for
16   Communities and the Environment, 201 4th Street, Suite 102, Oakland, California 94607-4369,
17   and shall bear the notation “Wild Fish Conservancy v. Cooke Aquaculture Pacific, LLC Clean
18   Water Act Settlement,” with copies provided to the Conservancy at that same time. The

19   payments shall be made as follows: a payment of two hundred and seventy-five thousand dollars

20   ($275,000.00) shall be made no later than June 30, 2020; a payment of three hundred and

21   seventy-five thousand dollars ($375,000.00) shall be made no later than June 30, 2021; and a

22   payment of five hundred thousand dollars ($500,000.00) shall be made no later than June 30,

23   2022.

24           8.     Within seven (7) days of entry of this Consent Decree, Cooke shall pay the

25   Conservancy’s litigation expenses and costs, including attorney and expert fees, in the amount of

26   one million, six hundred thousand dollars ($1,600,000.00) in full and complete satisfaction of


     CONSENT DECREE
     C17-1708-JCC
     PAGE - 5
 1   any claims the Conservancy may have under the Clean Water Act for litigation expenses and

 2   costs, including attorney and expert fees. Such payments shall be made by check payable and

 3   mailed to: Kampmeier & Knutsen, PLLC, 221 S.E. 11th Avenue, Suite 217, Portland, Oregon

 4   97214. The Conservancy’s above-signed counsel hereby certifies that the actual litigation

 5   expenses and costs, including attorney and expert fees, incurred in this matter equal or exceed

 6   one million, six hundred thousand dollars ($1,600,000.00).

 7          9.      This Court retains jurisdiction over this matter and, while this Consent Decree

 8   remains in force, this case may be reopened without filing fee so that the Parties may apply to the
 9   Court for any further order or relief that may be necessary regarding compliance with this
10   Consent Decree or to resolve any dispute regarding the terms or conditions of this Consent
11   Decree until it is terminated. A precondition to any application to the Court under this paragraph
12   is that the Parties must first seek to resolve the dispute themselves as follows: 1) the party
13   identifying or wishing to raise an issue or dispute must provide the other party a written notice
14   detailing the nature of the issue or dispute; and 2) within thirty (30) days of receipt of such
15   notice, the Parties shall meet and confer regarding the issue or dispute. If no resolution is reached
16   at that meeting or within thirty (30) days of the written notice, whichever occurs first, either
17   party may file a motion with this Court to resolve the dispute. In any action to enforce this
18   Consent Decree, the Court shall apply the same standard applied by courts in awarding fees and

19   costs under section 505(d) of the Clean Water Act, 33 U.S.C. 1365(d).

20          10.     This agreement shall take effect upon entry of the Consent Decree by the Court.

21          11.     The provisions of this Consent Decree shall terminate three years from the date of

22   entry of the Consent Decree or upon compliance with the payment obligations in Paragraphs 7

23   and 8 of this Consent Decree, whichever is later.

24          12.     All notices and other communications regarding this Consent Decree shall be in

25   writing and shall be fully given by mailing via first-class mail, postage pre-paid; by delivering

26   the same by hand; or by sending the same via e-mail to the following addresses, or to such other


     CONSENT DECREE
     C17-1708-JCC
     PAGE - 6
 1   addresses as the Parties may designate by written notice, provided that communications that are

 2   mailed shall not be deemed to have been given until three business days after mailing:
            For the Conservancy:                                For Cooke:
 3

 4          Wild Fish Conservancy                                 Cooke Aquaculture Pacific, LLC
            c/o Kurt Beardslee                                    c/o James Parsons
 5          P.O. Box 402                                          4019 21st Ave.
            Duvall, WA 98019                                      Seattle, WA 98119
 6          kurt@wildfishconservancy.org                          jim.parsons@cookeaqua.com
 7
            Kampmeier & Knutsen, PLLC                             Northwest Resource Law, PLLC
 8          c/o Brian Knutsen                                     c/o Douglas J. Steding
            221 S.E. 11th Ave., Suite 217                         101 Yesler Way, Suite 205
 9          Portland, OR 97214                                    Seattle, WA 98104
            brian@kampmeierknutsen.com                            dsteding@nwresourcelaw.com
10

11          13.     This Consent Decree constitutes the entire agreement between the Parties. There

12   are no other or further agreements, either written or verbal. This agreement may not be modified

13   or amended except by a writing signed by both Parties and entered by the Court.

14          14.     Each party acknowledges that it has sought and obtained the advice of its own

15   independent legal counsel before executing this Consent Decree. The Parties acknowledge that

16   they have had the opportunity to freely negotiate the terms of this Consent Decree.

17          15.     If any term, covenant, or condition of this Consent Decree is held to be invalid or

18   unenforceable in any respect, such invalidity or unenforceability shall not affect any other

19   provision included in this Consent Decree.

20          16.     If for any reason the Court should decline to approve this proposed Consent

21   Decree in the form presented, this Consent Decree is voidable at the discretion of either party.

22   The Parties agree to continue negotiations in good faith in an attempt to cure any objection raised

23   by the Court to entry of this Consent Decree.

24          17.     Cooke shall comply with all requirements of this Consent Decree within the time

25   periods specified herein. If any event occurs that is outside of the reasonable control of Cooke (a

26   “force majeure event” as further defined below), which causes a delay in performing tasks


     CONSENT DECREE
     C17-1708-JCC
     PAGE - 7
 1   required by this Consent Decree, the delay shall not constitute a failure to comply with the terms

 2   of this Consent Decree, provided that Cooke has submitted written notification to the

 3   Conservancy no later than seven (7) days after the date that Cooke first concludes that such event

 4   has caused or will cause noncompliance, describing the length or anticipated length of non-

 5   compliance, the precise circumstances causing non-compliance, the measures taken or to be

 6   taken to prevent or minimize non-compliance, and a schedule for implementation of the measure

 7   to be taken.

 8          A force majeure event shall include, but not be limited to the following, to the extent they
 9   are outside the reasonable control of Cooke and cannot be overcome by diligence:
10                  a.      Acts of God, war, insurrection, or civil disturbance;
11                  b.      Earthquakes, landslides, fire, floods;
12                  c.      Actions or inactions of third parties over which Cooke has no control;
13                  d.      Adverse weather conditions or unusual delay in transportation;
14                  e.      Restraint by court order or order of public authority;
15                  f.      Governmental approvals and authorizations;
16                  g.      Strikes; and
17                  h.      Any other litigation or arbitration that causes delay.
18          Provided that Cooke complies with the notice provision of this paragraph, then in the

19   event that Cooke fails to comply or anticipates failing to comply with the requirements of this

20   Consent Decree because of a force majeure event, Cooke’s failure to comply, as described in the

21   written notice to the Conservancy under this paragraph, shall not be a violation of this Consent

22   Decree and shall not result in any liability or other sanctions. In such event, the milestone date(s)

23   shall be extended for a reasonable period of time following the force majeure event.

24          18.     The Parties recognize that, under 33 U.S.C. § 1365(c)(3), no consent judgment

25   can be entered in a Clean Water Act citizen suit in which the United States is not a party prior to

26   forty-five (45) days following the receipt of a copy of the proposed consent judgment by the U.S.


     CONSENT DECREE
     C17-1708-JCC
     PAGE - 8
 1   Attorney General and the Administrator of the U.S. Environmental Protection Agency (“U.S.

 2   EPA”). Therefore, upon the filing of this proposed Consent Decree by the Parties, the

 3   Conservancy will serve copies of it upon the Administrator of the U.S. EPA and the U.S.

 4   Attorney General.

 5          DATED this 11th day of February 2020.




                                                         A
 6

 7

 8
                                                         John C. Coughenour
 9                                                       UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     CONSENT DECREE
     C17-1708-JCC
     PAGE - 9
